DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to After Final Consideration Pilot 2.0 (AFCP 2.0)
The action is responsive to a request for consideration under the After Final Consideration Pilot 2.0 (AFCP 2.0) program, filed on May 16, 2022.  Claims 15 and 26 were amended.  No claims were cancelled.  Claims 1-14 remain cancelled.  Thus, claims 15-34 are pending.

Allowable Subject Matter
Claims 15-34 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 15, as well as claim 26, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, averaging a plurality of different standard deviation values for earth rate and normal gravity to calculate adaptive thresholds values, e.g., an adaptive earth rotation threshold and an adaptive gravity threshold, comparing a particular standard deviation value to an adaptive threshold value that is calculated utilizing the same particular standard deviation value.  Therefore, claim 15, as well as claim 26, and dependent claims 16-25 and 27-34 are allowable over the prior art of record.

It is noted that the closest prior art, U.S. Patent Publication No. 2009/0254276 A1, to Faulkner et al., discloses processing data in an inertial navigation system having a Kalman filter and computer-readable storage medium containing instructions to configure a processor to perform the same.
U.S. Patent Publication No. 2017/0108612 A1, to Aguib et al., is directed to an inertial system for gravity difference measurement which uses COTS nano accelerometer and a strapdown Global Navigation Satellite System (GNSS)-aided inertial measurement unit (IMU).
U.S. Patent Publication No. 2015/0204674 A1, to Kadosh et al., is directed to an improved Inertial Navigation System (INS), comprising an INS unit which comprises an IMU comprising a set of at least three gyros and at least three accelerometers mounted on a comprising rotatable stage, and an INS algorithm for measuring the comprising behavior of the gyros and accelerometers during a mission, and calculating a navigation solution based on the measurements.
In the After Final Consideration Pilot 2.0 (AFCP 2.0) program, filed on May 16, 2022, claim 15 was amended to recite “calculate a first standard deviation value for normal gravity for a selected history epoch based on inertial measurement unit (IMU) measurements obtained by an IMU that (1) includes one or more accelerometers and/or one or more gyroscopes, and (2) coupled to the body of interest; calculate a second standard deviation value for earth rate for the selected history epoch based on the IMU measurements obtained by the IMU; and determine if the body of interest, to which the IMU is coupled, is moving or is stationary for the selected history epoch by comparing the first standard deviation value to the adaptive normal gravity threshold value and the second standard deviation value to the adaptive earth rate threshold.”  Claim 26 was amended similarly.  
On page 14 of Applicant’s remarks filed on May 16, 2022, in conjunction with After Final Consideration Pilot 2.0 (AFCP 2.0) interview request, Applicant argues “As such, an IMU that includes one or more accelerometers and/or one or more gyroscopes is a "particular machine" based on at least The Court's decision in SiRF that a receiver is a "particular machine". Thus, claim 15 of the current Application are statutory. Specifically, an IMU is a particular machine that is integral to claim 15. It is clear that claim 15 cannot be performed without the use of an IMU; indeed without an IMU it would be impossible to generate IMU measurements and then calculate adaptive threshold values, which are utilized to determine if a body of interest, to which the IMU is coupled, is moving or stationary. See SiRF at 1332 ("It is clear that the methods at issue could not be performed without the use of a GPS receiver....").”
Applicant’s arguments are persuasive, claim 15, as well as claim 26, is drawn to a “particular machine” based on at least The Court’s decision in SiRF that a receiver is a “particular machine.” Thus, claim 15, as well as claim 26, of the are statutory.  Therefore, claim 15, as well as claim 26, and dependent claims 16-25 and 27-34 recite patent eligible subject matter.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864